Citation Nr: 0923410	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-07 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Propriety of recoupment (from the appellant's DIC benefits) 
of VA payments (made prior to November 3, 2005) under the 
Civilian Health and Medical Program of the Department of 
Veterans Affairs (CHAMPVA) program for medical services she 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from December 1941 to October 1945, and 
died in June 1986.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
decisional letter from the Health Administration Center (HAC) 
in Denver, Colorado.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in June 1986 from respiratory arrest due 
to, or as a consequence of acute renal failure due to, or as 
a consequence of, cirrhosis; the cause of his death was not 
service-connected.

2. In April 1987, the appellant was awarded Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 351, recodified (and hereinafter characterized) as 
38 U.S.C.A. § 1151, effective July 1, 1986.

3. In December 2001, the appellant filed an application for 
CHAMPVA benefits; she was issued a CHAMPVA benefits card 
effective from October 1, 2001 to November 29, 2043.

4. On November 3, 2005, HAC notified the appellant that she 
was not eligible for CHAMPVA benefits; HAC created an 
overpayment debt in the amount of $18,060.55 based on past 
payments under CHAMPVA made prior to the November 3, 2005 for 
medical services she had received; the overpayment was to be 
recouped from her DIC benefits, and she has requested waiver.

5. The payment of CHAMPVA benefits to the appellant was 
solely the result of VA administrative error; her actions did 
not contribute to the overpayment as she is not expected to 
have known she was not entitled to CHAMPVA benefits..


CONCLUSION OF LAW

The appellant is not entitled to CHAMPVA benefits as a matter 
of law; however, the overpayment debt based on past payment 
for her medical expenses under CHAMPVA was not properly 
created as overpayment was due solely to administrative 
error; recoupment from her DIC benefits would not be proper.  
38 U.S.C.A. §§ 1151, 1781, 5112 (b)(10) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 1.911, 3.500(b)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA, with its expanded duties, does not apply to 
cases involving the issue of whether an overpayment was 
properly created.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 15 Vet. App. 132 (2002).  
Therefore, the VCAA and its implementing regulations do not 
apply in this matter.  Regardless, inasmuch as this decision 
grants the benefit sought, there is no reason to belabor the 
impact of the VCAA in the matter.


B.	Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record. 
 Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, as to the claim.

Following the Veteran's death in June 1986, the appellant was 
awarded DIC benefits under 38 U.S.C.A. § 1151 (i.e. based on 
disability causing death resulting from VA treatment), 
effective July 1, 1986.  In December 2001, she submitted a VA 
Form 10-10d, Application for CHAMPVA benefits, following 
which she was issued a CHAMPVA card effective October 1, 
2001, with an expiration date of November 29, 2043.  In a 
November 3, 2005 decisional letter, HAC notified the 
appellant that she was ineligible for CHAMPVA benefits 
because the disability which caused the Veteran's death 
(entitling her to DIC) was not service-connected, but was 
compensable (under 38 U.S.C.A. § 1151) as due to VA medical 
treatment and/or hospitalization.  

VA is authorized to provide CHAMPVA benefits (under 
38 U.S.C.A. § 1781) for: (1) the spouse or child of a veteran 
who has a total disability, permanent in nature, resulting 
from a service-connected disability; (2) the surviving spouse 
or child of a veteran who (A) died as a result of a service-
connected disability, or (B) at the time of his death had a 
total disability, permanent in nature, resulting from a 
service-connected disability; or (3) the surviving spouse or 
child of a person who died in active service in the line of 
duty and not due to such person's own misconduct.  

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred in or 
aggravated, or that the death resulted from disability 
incurred in or aggravated, in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 
38 C.F.R. § 3.1(k).  

As noted above, the appellant was awarded DIC benefits 
pursuant to 38 U.S.C.A. § 1151.  In an advisory opinion, 
VAOPGCADV 22-97 (July 31, 1997), the General Counsel of VA 
noted that 38 U.S.C.A. § 1151 provides certain veterans who 
suffer (additional) disability or death as a result of VA 
surgical or medical treatment with quasi-service-connection 
with respect to such disability or death.  That allows the 
veterans or their survivors to receive disability or DIC 
benefits as if the disability or death had actually been 
service-connected.  The General Counsel also noted that 
38 U.S.C.A. § 1713 (currently 38 U.S.C.A. § 1781) authorizes 
VA to pay medical care benefits to certain survivors and 
dependents of sponsoring-veterans who have a total permanent 
disability resulting from a service-connected disability; who 
died as a result of such disability; who at the time of death 
had a total and permanent disability resulting from a service 
connection; or who died in the active service in the line of 
duty.  The General Counsel then explained that 38 U.S.C.A. 
§ 1151 provides quasi-service-connection only for purpose of 
establishing monetary compensation under chapters 11 or 13 of 
Title 38, and contains no reference to chapter 17.  As for 
38 U.S.C.A. § 1713, that statute does not define "total 
disability, permanent in nature, resulting from a service-
connected disability" and does not include or reference 
determinations of quasi-service-connection.  (Notably, the 
definition of "service-connected" in 38 U.S.C.A. § 101(16) 
does not include a "quasi-service-connected disability.")  
Moreover, section 1781 does not tie eligibility for CHAMPVA 
sponsorship to the receipt of 1151 benefits.  

Accordingly, Board finds correct the HAC's November 3, 2005 
determination that the appellant is not eligible for CHAMPVA 
benefits, as CHAMPVA benefits cannot be derived from an award 
of total and permanent disability or DIC under 38 U.S.C.A. 
§ 1151.  In reaching this conclusion the Board has considered 
the United States Court of Appeals for the Federal Circuit's 
opinion in Kilpatrick v. Principi, 327 F.3d 1375 (2003), but 
found that it is not governing in this matter.  In 
particular, the Federal Circuit declined to decide whether or 
not benefits provided by chapter 17 of Title 38 are available 
to veterans injured by VA medical treatment on the same basis 
as if they were veterans with service-connected disabilities, 
stating, "It is enough to note that the language and 
statutory background of the benefit provisions of chapter 17 
are quite different from the language and background of 
sections 1151 and 2101(a)."  Id. at 1383-84.  

The appellant does not allege that she is entitled to CHAMPVA 
benefits, nor has she requested that such benefits be 
reinstated.  Rather, her claim is one of equity.  
Specifically, she argues that VA should not seek recoupment 
of payments made prior to November 3, 2005 for medical 
services she received.  She asserts that the resulting debt 
was created improperly as the payment/overpayment under 
CHAMPVA was the result of sole VA administrative error.  She 
states that she had no reason to believe she was not entitled 
to CHAMPVA benefits.

As it has been determined that the appellant had no legal 
entitlement to CHAMPVA benefits, the analysis must proceed to 
further determinations as to whether creation of the 
overpayment debt resulting from payments already made under 
CHAMPVA for the appellant s medical expenses was proper, and 
whether recoupment of the overpayment from DIC benefits would 
be proper.  

When an overpayment has been made by reason of an erroneous 
award based solely upon administrative error, the reduction 
of that award cannot be made retroactive to form an 
overpayment of debt owed to VA from the recipient of the 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), 
withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 
506 (2000).  

Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  
Sole administrative error, however, may be found to occur 
only in cases where the appellant neither had knowledge of, 
nor should have been aware of the erroneous award.  Further, 
such error contemplates that neither the appellant's actions 
nor her failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) 
(finding that sole administrative error is not present if the 
payee knew, or should have known, that the payments were 
erroneous).

The record reflects that after the appellant was denied 
CHAMPVA benefits in November 2005, she responded in various 
letters that she now understands she is not entitled to 
CHAMPVA benefits; however, she should be entitled to the 
payments for medical services prior to November 3, 2005 (when 
she was advised she was not eligible for CHAMPVA).  She 
explained that prior to the November 3, 2005 decisional 
letter, she did not know (and had no way of knowing) she was 
ineligible for/not covered under CHAMPVA.  She noted she had 
relied successfully on such benefit in the past and that the 
expiration date on her CHAMPVA card was not until November 
29, 2043.  She also noted that upon being advised she was not 
eligible for CHAMPVA, she made no further attempt to use her 
CHAMPVA card.

HAC conceded that the grant CHAMPVA coverage to the appellant 
was an "administrative error," but found she was liable for 
the $18,060.55 based on discontinuance of her CHAMPVA benefit 
from date of issuance of the card because it was a benefit to 
which she was never entitled.  However, HAC has not 
considered the concept of sole administrative error, and the 
statutory and regulatory provisions applicable when such 
occurs.   

Under 38 U.S.C.A. § 5112(b)(10), the effective date of an 
erroneous award based solely on administrative error shall be 
the date of last payment.  Under 38 C.F.R. § 3.500(b)(2), the 
effective date of a reduction on an erroneous award based 
solely on administrative error is the date of last payment.  

The record shows that the award of CHAMPVA benefits to the 
appellant was due solely to administrative error.  She 
asserts that she did not know she was entitled to such 
benefit; there is nothing in the record suggesting otherwise 
(or that she should have known she was not entitled to such 
benefit).  There is nothing in the record to suggest that 
prior to November 3, 2005 she was ever specifically advised 
that benefits awarded "in the same manner as if the 
disability were service connected" did not include ancillary 
benefits such as CHAMPVA.  Consequently, she had no reason to 
believe, after being awarded a CHAMPVA card, that payments 
for her medical expenses under CHAMPVA were erroneous.  

Under the above-cited provisions, reductions or 
discontinuances of erroneous awards due solely to 
administrative error are to be effective from the date of 
last payment; here, that means the last payment made prior to 
the November 3, 2005 determination that the appellant was not 
eligible for CHAMPVA benefits.  Accordingly the creation of 
an overpayment based on payments for the appellant's medical 
expenses under CHAMPVA made prior to November 3, 2005 was 
improper, and recoupment of such amounts from the appellant's 
DIC benefits also is/would be improper.  See Erickson v. 
West, 13 Vet. App. 495 (2000) (holding that when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award).  

Accordingly, the appellant is entitled to the benefit sought. 





ORDER

The appeal challenging the propriety of the recoupment from 
the appellant's DIC benefits of CHAMPVA payments made prior 
to November 3, 2005 for medical services she received is 
granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


